COLLET, District Judge.
After the close of all the evidence and subsequent to oral announcement by the Court of findings and conclusions but prior to the preparation and the filing of formal findings of fact and conclusions of law in writing and also prior to entry of any judgment or decree, plaintiff by motion asked leave to dismiss this action without prejtidice insofar as the action involved Patent No. 1,988,996. Plaintiff’s motion was undoubtedly the result of the observations of the Court at the conclusion of the trial to the effect that in the opinion of the Court the second patent (No. 1,988,996) added nothing to plaintiff’s case.
The motion to dismiss without prejudice as to the latter patent above mentioned is granted for the following reason: The second Camp patent adds nothing to the original patent. All of the claims of the later patent fall within the claims of the former. Any infringement of the latter patent would necessarily be an infringement of the former. It is, therefore, unnecessary to consider the latter patent in this action or to make a specific definite adjudication of its validity or invalidity. There can be no injury to the defendant as a result of the dismissal of the later Camp patent for the reasons above noted, to-wit: that any infringement of the later patent would be an infringement of the earlier Camp patent and if there was no infringement of the later patent there would he no infringement of the earlier one. Since there can be no injury to the defendant there from and since plaintiff desires to withdraw his second patent from this suit, that permission is granted. The formal findings of fact and conclusions of law will, therefore, deal with the case in the light of the earlier patent — No. 1,793,673 only.
Formal findings of fact and conclusions of law separately stated are filed herewith.
To the action of the Court in granting plaintiff’s motion to dismiss without prejudice as to Patent No. 1,988,996 and to the action of the Court in making the findings of fact and the giving of declarations of law as herewith filed, defendants are allowed its exceptions.